127 So. 2d 444 (1961)
In re FLORIDA APPELLATE RULES.
Supreme Court of Florida.
March 1, 1961.
PER CURIAM.
Pursuant to the power vested in this Court under Article V of the Florida Constitution, F.S.A. to adopt rules governing the practice and procedure in all courts of this State and in recognition of the provisions of Section 25.031, Florida Statutes 1959, F.S.A., the Florida Appellate Rules, 31 F.S.A. are hereby amended in the following respects:
Section 1. By adding the words "From State Courts" immediately following the title to Rule 4.6 so that said title as so amended shall read as follows, viz.:
"Rule 4.6 Certified Questions from State Courts".
Section 2. Said rules are further amended by adding immediately after Rule 4.6 a new rule to be known as "Rule 4.61. Certified Questions from Federal Courts", reading as follows, viz.:
*445 "a. When Certified. When it shall appear to the Supreme Court of the United States, or to any of the Courts of Appeal of the United States that there are involved in any proceeding before it questions or propositions of law of this State which are determinative of said cause and that there are no clear controlling precedents in the decisions of the Supreme Court of this State, such federal appellate court may certify such questions or propositions of law of this State to the Supreme Court of Florida for instructions concerning such questions or propositions of state law.
"b. Jurisdiction. Questions or propositions of law referred to in sub-paragraph a hereof shall be certified for answer to the Supreme Court of this State.
"c. Method of Invoking Rule. The provisions of this rule may be invoked by any of the federal courts referred to in sub-paragraph a hereof upon its own motion or upon the suggestion or motion of any interested party when approved by such federal court.
"d. Contents of Certificate. The certificate provided for herein shall contain the style of the case, a statement of facts showing the nature of the cause and the circumstances out of which the questions or propositions of law arise and the question of law to be answered.
"e. Preparation of Certificate. The certificate may be prepared by stipulation or as directed by such federal court. When prepared and signed by the presiding judge of said federal court, it shall be certified to the Supreme Court by the clerk of the federal court and under its official seal. The Supreme Court may, in its discretion, require the original or copies of all or any portion of the record before the federal court to be filed with said certificate where, in its opinion, such record may be necessary in the determination of said cause.
"f. Costs of Certificate. The costs of the certificate and filing fee shall be equally divided between the parties unless otherwise ordered by this Court.
"g. Briefs and Argument. The appellant or moving party in the federal court shall file and serve upon its adversary its brief on the question certified within thirty days after the filing of said certificate in the appellate court of this State having jurisdiction. The appellee or responding party in the federal court shall file and serve upon its adversary its brief within twenty days after the receipt of appellant's or moving party's brief and a reply brief shall be filed within ten days thereafter.
"h. Oral Argument. Oral argument may be granted upon application and, unless for good cause shown the time be enlarged by special order of the Court prior to the hearing thereon, the parties shall be allowed the same time as in other causes on the merits."
This rule shall take effect March 1st, 1961.
THOMAS, C.J., and TERRELL, HOBSON, ROBERTS, DREW, THORNAL and O'CONNELL, JJ., concur.